UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4792


UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

              v.

SUERENZA TYRE NIXON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, District Judge. (7:15-cr-00079-BO-1)


Submitted: September 29, 2017                                 Decided: October 13, 2017


Before WILKINSON, TRAXLER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North Carolina, for
Appellant. John Stuart Bruce, United States Attorney, Jennifer P. May-Parker, First
Assistant United States Attorney, Kristine L. Fritz, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Suerenza Tyre Nixon appeals his sentence of 151 months in prison after pleading

guilty to conspiracy to distribute and possess with intent to distribute 500 grams or more

of cocaine and a quantity of cocaine base in violation of 21 U.S.C. §§ 841(b)(1)(B), 846

(2012). The district court sustained Nixon’s only objection to the presentence report and

determined his Guidelines range was 151 to 188 months in prison. Nixon requested a

slight variance below the range, whereas the Government requested a sentence at the high

end of the range. The district court imposed a sentence at the low end of the range. On

appeal, Nixon contends the district court erred in not granting his request. We affirm.

       When reviewing a sentence, we must first ensure that the district court committed

no significant procedural error, such as failing to adequately explain the chosen sentence.

Gall v. United States, 552 U.S. 38, 51 (2007). If there is no procedural error, we consider

the substantive reasonableness of the sentence for abuse of discretion, taking into account

the totality of the circumstances.    Id.   A sentence within the Guidelines range is

presumptively reasonable. United States v. White, 850 F.3d 667, 674 (4th Cir.), cert.

denied, 137 S. Ct. 2252 (2017). The presumption can only be rebutted by showing the

sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) (2012) factors.

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       “[W]e review the district court’s sentencing procedure for abuse of discretion, and

must reverse if we find error, unless we can conclude that the error was harmless.”

United States v. Gomez-Jimenez, 750 F.3d 370, 379 (4th Cir. 2014) (internal quotation

marks and citation omitted). The district court “must make an individualized assessment

                                            2
based on the facts presented when imposing a sentence, apply[ing] the relevant § 3553(a)

factors to the specific circumstances of the case and the defendant, and must state in open

court the particular reasons supporting its chosen sentence.” United States v. Lymas, 781

F.3d 106, 113 (4th Cir. 2015) (internal quotation marks and citations omitted).

       “[A] district court’s explanation of its sentence need not be lengthy, but the court

must offer some individualized assessment justifying the sentence imposed and rejection

of arguments for a higher or lower sentence based on § 3553.” Id. (internal quotation

marks and citation omitted).     The “court’s stated rationale must be tailored to the

particular case at hand and adequate to permit meaningful appellate review.” Id. (internal

quotation marks and citation omitted). “In a typical case, a guidelines sentencing range

embodies the § 3553(a) factors and ‘reflect[s] a rough approximation of sentences that

might achieve § 3553(a)’s objectives.’” Id. at 112 (citation omitted).

       “Although every sentence requires an adequate explanation, a more complete and

detailed explanation of a sentence is required when departing from the advisory

Sentencing Guidelines, and a major departure should be supported by a more significant

justification than a minor one.” United States v. Hernandez, 603 F.3d 267, 271 (4th Cir.

2010) (internal quotation marks and citations omitted). “When imposing a sentence

within the Guidelines, however, the explanation need not be elaborate or lengthy.” Id.

(internal quotation marks and citations omitted).

       On appeal, Nixon contends that the district court failed to consider his request for

a slight variance below the Guidelines range based on his arguments concerning his

pretrial confinement. Our review of the record convinces us the district court considered

                                             3
his pretrial confinement arguments, and the district court’s explanation of its sentence

was sufficiently individualized and adequate in this case. Even assuming that the district

court’s explanation was in any way insufficient, we would conclude that any such error

was harmless. See United States v. Boulware, 604 F.3d 832, 838-40 (4th Cir. 2010).

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                            4